United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

REINHART BOERNER VAN DEUREN P.C.2215 PERRYGREEN WAYROCKFORD IL ILLINOIS 61107



In re Application of: Helnerus et al.
Application No.: 16/716,002
Filed: December 16, 2019
Attorney Docket No.: 512105
Title: Charging Station



:
:
:
:
:



DECISION ON PETITION 
UNDER 37 C.F.R. § 1.181




This is a decision on the petition filed on April 29, 2021, under 37 C.F.R. § 1.181, requesting withdrawal of finality of the Office action mailed on February 3, 2021 and issuance of a new non-final Office action.

The petition is DISMISSED-AS-MOOT.

Petitioner asserts that the final Office action mailed on February 3, 2021 introduced new grounds of rejection that were not present in the non-final Office action mailed on July 28, 2020.  A review of the record indicates that a new non-final Office action was mailed on July 30, 2021.  

Accordingly, the relief requested is now moot since the finality of the Office action of February 3, 2021 has now been withdrawn.

Any questions regarding this decision should be directed to Richard Isla, Supervisory Patent Examiner, at (571) 272-5056.

/TASHIANA R ADAMS/Director, Technology Center 2800                                                                                                                                                                                                        
____________________________________
Tashiana Adams
Group Director Technology Center 2800 
Printing/Measuring and Testing